Title: From James Madison to James Monroe, 22 April 1804
From: Madison, James
To: Monroe, James



Sir,
Department of State 22d April 1804
Being advised that the Board of Commissioners under the 7th article of the British Treaty, when they were about to make a final adjournment found that the United States were in advance the sum of five hundred and twenty six pounds four shillings and nine pence, and that they ordered it to be paid to you, I request you to be pleased to pay it over to Sir Francis Baring & Co to be applied by them as they may be directed by the Treasury Department.
In my letter of the 6th of April of last year to Mr Gore of which a copy is inclosed I requested him to apply for reimbursement of the advances we made beyond our proportion, towards the expences of the Commissioners under the 6th Article of that Treaty. On the receipt of it he made the demand and mentioned that it was in a course of examination, but not hearing of its conclusion or progress, I conclude that it was not presented to your attention: will you be pleased therefore to draw it to a conclusion and cause the reimbursement to be deposited with Sir Francis Baring & Co to be applied as the Treasury may direct. I have the honor to be &c
James Madison
